1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING JUDGMENT IN
13          v.                                           FAVOR ON PLAINTIFF ON EXHAUSTION
                                                     )   OF ADMINISTRATIVE REMEDIES
14                                                   )
     STRONACH, et al.,
                                                     )   AMENDED SCHEDULING ORDER
15                  Defendants.                      )
                                                     )   Discovery Deadline: October 2, 2019
16                                                   )   Dispositive Motion Deadline: December 2, 2019

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On April 1, 2019, the United States Court of Appeals for the Ninth Circuit reversed and

20   remanded this case finding that Plaintiff exhausted his medical deliberate indifference claim against

21   Defendants Stronach, Gonzales, LeMay, Beltran, Fisher, Snell and Tann, and instructed that judgment

22   be entered in favor of Plaintiff on the exhaustion issue. (ECF No. 126.) The mandate issued on April

23   23, 2019. (ECF No. 128.)

24           In light of the finding that Plaintiff exhausted his medical deliberate indifference claim against

25   Defendants Stronach, Gonzales, LeMay, Beltran, Fisher, Snell and Tann, the Court will issue an

26   amended scheduling order for merits-based discovery and the filing of dispositive motions.
27   ///

28   ///

                                                         1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      The Clerk of Court is directed to enter judgment in favor of Plaintiff on the issue of

3                     exhaustion of the administrative remedies;

4             2.      The deadline for completion of all merits-based discovery is October 2, 2019;

5             3.      The deadline for filing dispositive motions is December 2, 2019; and

6             4.      All other substantive provisions of the Court’s August 7, 2014, discovery and

7                     scheduling order remain in full force and effect.

8
9    IT IS SO ORDERED.

10   Dated:        April 24, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
